Citation Nr: 0925970	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to May 
1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for hearing loss and tinnitus.  In a March 2007 rating 
decision, the RO denied entitlement to service connection for 
COPD. 

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in April 2009; a transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for hearing loss, tinnitus, and COPD is warranted.  

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  Notice as to this matter was 
provided in February 2007.

At his hearing before the undersigned in April 2009, the 
Veteran indicated that he had applied for and had been 
receiving disability benefits from the Social Security 
Administration (SSA) since 2004 for COPD.  Those records have 
not been obtained by VA.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; see also Masors v. 
Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds 
that the RO should obtain and associate with the claims file 
a copy of SSA's determination on the Veteran's claim, as well 
as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

In support of his claims, the Veteran submitted a VA Form 21- 
4142 (Authorization and Consent to Release Information) in 
September 2008 identifying that he had received treatment for 
his COPD from Dr. Bulloch and provided a phone number; 
however, the claims file does not include any evidence of an 
attempt by the RO to obtain these records.  Consequently, 
treatment records from that provider should also be obtained.  
Further, the authorization listed other physicians/medical 
facilities where the Veteran has indicated he received 
treatment.  While some of the records may have already been 
associated with the claims folder, it is unclear whether the 
RO has attempted to obtain all of the records. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  If 
medical evidence utilized in processing 
such claim is not available, the fact 
should be entered in the claims folder.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the Veteran for any hearing 
loss, tinnitus, or COPD since September 
2007.  After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




